DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 50-59 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (US 3,433,611).
	Regarding claims 50 and 51, Saunders discloses a strengthened glass prepared by ion exchange of an alkali metal containing glass with two or more different ions of greater ionic diameter than an alkali metal ion present in the glass, see col. 1 lines 13-17.  The reference further discloses the glass has a thickness of 1/10 of an inch (2540 microns) and a compressive stress layer that has a thickness greater than 50 microns, see Examples I-VI and Table I and IV.  Additionally, the reference discloses the 
While the reference does disclose a first portion of the compressive stress profile comprising a larger negative slope than the second portion of the compressive stress profile and a transition region having a slope that transition from the first portion to the second portion (see Figures 2-4), the reference does not specifically disclose the slope of the first portion.  The reference does, however, disclose that by controlling the amount of potassium and sodium used in the ion exchange, the stress profile can be adjusted, see Tables I & IV, Figures 2-4 and col. 5 line 51 – col. 6 line 27.  Additionally, the reference discloses that using a mixed molten salt bath allows for the desirable condition of a high surface compressive stress and a relatively thick surface compressive layer, see col. 2 lines 39-55 and Tables I & IV.  Previously, a single ion exchange has only allowed for either a high but thin compressive stress layer or a thick but low compressive stress layer, see col. 2 lines 21-45.  The high but thin compressive stress layer resulted in poor abraded strength since the surface was easily penetrated by surface scratches, see col. 2 lines 27-38.
	Although the reference does not specifically disclose the claimed slope, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of potassium and sodium used in the ion exchange to determine the appropriate stress profile for the strengthened glass depending on the desired 
Regarding claim 52, the reference provides examples of a glass sheet with a thickness of 1/10 of an inch, which corresponds to about 2 mm, see Examples I-VI.
	Regarding claim 53, the reference discloses the glass as an alkali aluminosilicate glass, see col. 2 lines 62-71.
	Regarding claim 54, the reference discloses the alkali aluminosilicate glass further comprises up to about 10 mol% Li2O, see Example I composition A 5.04 wt% Li2O corresponds to 11.61 mol% and Example IV composition B 5.04 wt% Li2O corresponds to 11.22 mol%; see MPEP 2144.05 I.
Regarding claims 57-59, although the reference does not specifically disclose the claimed survival rate when subjected to an inverted ball drop test and the claimed peak load at failure as determined by abraded ring-on-ring testing, it is expected the claimed glass and the disclosed glass will have similar properties given the similar composition and compressive stress profile, see above discussion and MPEP 2112.01 II "if the composition is physically the same, it must have the same properties."
Claims 50-53 and 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2012/0135226) in view of Saunders et al. (US 3,433,611).

The reference, however, fails to disclose the claimed first and second portions with a transition region.
Saunders discloses a strengthened glass prepared by ion exchange of an alkali metal containing glass with two or more different ions of greater ionic diameter than an alkali metal ion present in the glass, see col. 1 lines 13-17.  The reference further discloses the glass has a thickness of 1/10 of an inch (2540 microns) and a compressive stress layer that has a thickness greater than 50 microns, see Examples I-VI and Table I and IV.  Additionally, the reference discloses the examples wherein the compressive stress at the surface of the glass ranges from 92,000 to 98,000 PSI, which corresponds to 634 to 675 MPa and falls within the claimed range, see Table I.  The stress profile shows the maximum compressive stress occurs at the surface and then rapidly decreases as penetration is made into the glass, see Figure 2 and col. 5 lines 51-60.  
While the reference does disclose a first portion of the compressive stress profile comprising a larger negative slope than the second portion of the compressive stress profile and a transition region having a slope that transition from the first portion to the second portion (see Figures 2-4), the reference does not specifically disclose the slope of the first portion.  The reference does, however, disclose that by controlling the amount of potassium and sodium used in the ion exchange, the stress profile can be adjusted, see Tables I & IV, Figures 2-4 and col. 5 line 51 – col. 6 line 27.  Additionally, 
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the strengthened glass of Bookbinder to have the compressive stress profile of Saunders in order to provide high abraded strength, see Saunders col. 9.  Although Saunders does not specifically disclose the claimed slope, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of potassium and sodium used in the ion exchange to determine the appropriate stress profile for the strengthened glass depending on the desired properties and to provide a glass with high surface compressive stress as well as a thick compressive stress layer; "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see MPEP 2144.05 II.
Regarding claim 52, Bookbinder discloses the thickness as 0.7 mm [0025].
Regarding claim 53, Bookbinder discloses the glass as an alkali aluminosilicate [0027] and Table 1.


Regarding claims 60 and 61, the reference discloses the glass as cover glasses for portable electronic devices [0025].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-54 and 57-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-16 of U.S. Patent No. 9,676,663. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a glass article with a compressive layer having a similar depth of compression, compressive stress profile and flexural strength.
Claims 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,487,434. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a glass article with a compressive layer having a similar depth of compression, compressive stress profile and flexural strength.
s 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,902,648. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a glass article with a compressive layer having a similar depth of compression, compressive stress profile and flexural strength.
Claims 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 and 10 of U.S. Patent No. 9,908,810. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a glass article with a compressive layer having a similar depth of compression, compressive stress profile and flexural strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA A AUER/Primary Examiner, Art Unit 1783